                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JANET PARRISH                                                                    PLAINTIFF

V.                              NO. 1:18-CV-00074-BD

NANCY BERRYHILL, Acting Commissioner                                          DEFENDANT
Social Security Administration

                                            ORDER

I.        Background:

         On January 11, 2016, Janet Parrish applied for disability benefits, alleging

disability beginning on December 24, 2011. (Tr. at 16) Ms. Parrish’s claims were denied

initially and upon reconsideration. Id. After conducting a hearing, the Administrative

Law Judge (AALJ@) denied Ms. Parrish’s application. (Tr. at 31) Ms. Parrish requested

that the Appeals Council review the ALJ’s decision, but that request was denied. (Tr. at

1) Therefore, the ALJ=s decision stands as the Commissioner’s final decision. Ms. Parrish

filed this case seeking judicial review of the decision denying her benefits.1

II.      The Commissioner=s Decision:

          The ALJ found that Ms. Parrish had not engaged in substantial gainful activity

since the alleged onset date, December 24, 2011.2 (Tr. at 43) At step two of the five-step



1
     The parties have consented to the jurisdiction of a United States Magistrate Judge.
2
  Ms. Parrish worked on an off through 2016 but her work did not rise to the level of
substantial gainful activity. (Tr. at 19).

                                                1
analysis, the ALJ found that Ms. Parrish had the following severe impairments:

degenerative disc disease (DDD), fibromyalgia, history of cannabis abuse, bipolar

disorder, anxiety disorder, history of asthma, and panic disorder without agoraphobia. Id.

       After finding that Ms. Parrish’s impairments did not meet or equal a listed

impairment (Tr. at 19-20), the ALJ determined that Ms. Parrish had the residual

functional capacity (RFC) to perform work at the light exertional level, with some

additional limitations. (Tr. at 21) She could perform simple, routine, and repetitive work

where the supervision required is simple, direct, and concrete. Id. She could have

frequent contact with co-workers and supervisors, but no more than occasional contact

with the public. Id.

       The ALJ found that Ms. Parrish was able to perform her past relevant work as a

cashier. (Tr. at 29-30) The ALJ made an alternative finding at step five. He relied on the

testimony of a Vocational Expert (VE) to find, based on age, education, work experience

and RFC, that Ms. Parrish could perform work in the national economy as housekeeper

and document machine feeder. (Tr. at 31) The ALJ determined, therefore, that Ms.

Parrish was not disabled. Id.

III. Discussion:

       A. Standard of Review

       In this appeal, the Court must review the Commissioner’s decision for legal error

and assure that the decision is supported by substantial evidence on the record as a whole.


                                             2
Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010)). Stated another way, the decision must rest on enough evidence

that “a reasonable mind would find it adequate to support [the] conclusion.” Halverson,

600 F.3d at 929. The Court will not reverse the decision, however, solely because there is

evidence to support a conclusion different from that reached by the Commissioner.

Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006).

       B. Ms. Parrish’s Arguments on Appeal

       Ms. Parrish maintains that the ALJ’s decision to deny benefits is not supported by

substantial evidence. She argues that the ALJ did not fully consider all of her

impairments, that the RFC did not incorporate all of her limitations, and that the ALJ

should have further developed the record.

       While Ms. Parrish complained of neck and back pain, a cervical MRI showed only

minor degenerative changes with no right-side stenosis or disc herniation. (Tr. at 457)

Objective tests showing mild-to-moderate conditions do not support a finding of

disability. Masterson v. Barnhart, 363 F.3d 731, 738-39 (8th Cir. 2004). Ms. Parrish saw

both a chiropractor and pain management specialist; and she took prescription medication

for pain. (Tr. at 440-444, 483-491) In October of 2015, the pain management specialist

noted that Ms. Parrish’s medications were effective with no side effects. (Tr. at 491) He

also stated that she could perform daily activities with pain medication. Id. At that time,




                                              3
Ms. Parrish had negative straight-leg raise and normal strength, tone, and coordination.

(Tr. at 497)

       Ms. Parrish’s medical records further reveal that her doctor prescribed weight loss

(Tr. at 498) and that she experienced 80% pain relief from medial branch blocks. (Tr. at

487) Impairments that are controllable or amenable to treatment do not support a finding

of total disability. Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000).

       Indeed, Ms. Parrish agreed that she could perform tasks such as cooking meals,

cleaning, and doing laundry. She attended bible study, shopped in stores, made jewelry,

and sewed. (Tr. at 344-347) Daily activities such as these undermine Ms. Parrish’s claims

of disability. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir. 1995) She also continued to

work, at least part-time, until 2016. (Tr. at 70) Working generally demonstrates an ability

to perform a substantial gainful activity and is inconsistent with complaints of disabling

pain. Naber v. Shalala, 22 F.3d 186, 188-89 (8th Cir. 1994)

       As for mental impairments, Ms. Parrish did seek treatment for anxiety, depression,

and bipolar disorder in 2014. (Tr. at 416-434) In April of 2014, however, Ms. Parrish

reported that her medication was working and that she looked forward to being involved

in bible study. (Tr. at 433) Four months later, she reported being very happy with a new

part-time job. (Tr. at 434)

       Mark Cates, Ph.D., conducted a mental examination of Ms. Parrish in March of

2015. (Tr. at 446) He noted that she was obtaining the evaluation for disability purposes.


                                              4
Id. He opined that Ms. Parrish was over-reporting her pathology. (Tr. at 447) Evidence of

malingering supports an ALJ’s discounting a claimant’s complaints. Davidson v. Astrue,

578 F.3d 838, 844 (8th Cir. 2009). When Dr. Cates suggested a referral for counseling,

Ms. Parrish declined. Id. A failure to follow a recommended course of treatment weighs

against a claimant’s credibility. Guilliams v. Barnhart, 393 F.3d 798, 802 (8th Cir. 2005)

      Mental status examinations were normal at three visits in 2016 and 2017, and Ms.

Parrish was treated conservatively with therapy and medication management. (Tr. at 512-

524, 630-635) Ms. Parrish’s counselor completed a medical source statement in 2017 and

noted that Ms. Parrish’s prognosis was good given recent improvement. (Tr. at 630) She

found that, for the most part, Ms. Parrish would be able to perform unskilled work, and

opined that she would miss only one day of work per month. (Tr. at 632-634) This

counselor’s opinion dovetails with the opinions of the state-agency consultants who

found Ms. Parrish capable of unskilled work. (Tr. at 123, 149)

      The ALJ properly considered all of Ms. Parrish’s impairments. He found several

to be severe at step two and fully discussed Ms. Parrish’s subjective symptoms, activities

of daily living, minimal objective findings, and physician’s opinions. See Mapes v.

Chater, 82 F.3d 259, 264 (8th Cir. 1996) (ALJ sufficiently considered impairments in

combination when he discussed relevant factors and concluded they did not prevent

claimant from working).




                                            5
       Furthermore, the RFC fully incorporated Ms. Parrish’s limitations. A claimant’s

RFC represents the most she can do despite the combined effects of all of her credible

limitations; and it must be based on all credible evidence. McCoy v. Astrue, 648 F.3d 605,

614 (8th Cir. 2011). In determining a claimant’s RFC, the ALJ has a duty to establish, by

competent medical evidence, the physical and mental activity that the claimant can

perform in a work setting, giving appropriate consideration to all impairments. Ostronski

v. Chater, 94 F.3d 413, 418 (8th Cir. 1996). In this case, objective findings were mild;

clinical examinations were mostly normal; Ms. Parrish could perform activities of daily

living; and she improved over the relevant time period. The RFC assigned by the ALJ

was supported by the record as a whole.

       Likewise, because the record reflected mild conditions that improved over time,

the ALJ did not need to obtain additional consultative examinations. An ALJ does have a

basic duty to develop a reasonably complete record. Clark v. Shalala, 28 F.3d 828, 830-

831 (8th Cir. 1994). That said, a claimant has the burden of proving her disability; and

the ALJ does not have to act as her counsel. Id. The ALJ is required to recontact a

treating or consulting physician or order further testing only if the medical records

presented do not provide sufficient evidence to make a decision on disability. Martise v.

Astrue, 641 F.3d 909, 926-7 (8th Cir. 2011). There is ample medical evidence in this

record that is internally consistent. Thus, the ALJ made his decision based on a fully

developed record.


                                             6
IV. Conclusion:

      There is substantial evidence to support the Commissioner=s decision to deny

benefits. The ALJ properly considered all of Ms. Parrish’s impairments in combination,

and the RFC fully incorporated all of her limitations. Furthermore, the ALJ based his

decision on a fully developed record. The finding that Ms. Parrish was not disabled

within the meaning of the Social Security Act, therefore, must be, and hereby is,

AFFIRMED. The case is dismissed, with prejudice.

      IT IS SO ORDERED this 2nd day of July, 2019.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            7
